                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
LAMARRAY CHASE, SR.,

                          Plaintiff,
      v.                                          Case No. 18-cv-594-pp

C.O. SCHMITT, et al.,

                        Defendants.
______________________________________________________________________________
 ORDER OPENING DISCOVERY FOR LIMITED PURPOSE OF IDENTIFYING
 IMPROPERLY NAMED AND UNKNOWN DOE DEFENDANTS AND DENYING
   WITHOUT PREJUDICE MOTION TO APPOINT COUNSEL (DKT. NO. 19)
______________________________________________________________________________

      The plaintiff is an inmate at the Racine Correctional Institution and is

representing himself. In April 2018, he filed a complaint against numerous

officials at the Milwaukee County Jail based on allegations that they violated

his constitutional rights by failing to provide him proper medical care for his

gunshot wound. Dkt. No. 1. Magistrate Judge William E. Duffin, the judge

assigned to this case at the time, issued a report and recommendation

screening the plaintiff’s complaint. Dkt. No. 10. This court adopted the

recommendation and allowed the plaintiff to proceed against C.O. Schmitt,

Diane Blue (sued as C.O. Blue), George Gold (sued as Lt. Gold), C.O. Whiteside,

Nurse Franko and John and Jane Doe officers. Dkt. No. 12 at 3–5. The court

directed that the complaint and the order adopting Judge Duffin’s report and

recommendation be served on the defendants.1 Id. at 7–8.


1In its order, the court ordered electronic service based on the memorandum of
understanding between this court and the Wisconsin Department of Justice.
Dkt. No. 12 at 7–8. The court should have directed electronic service on the
defendants based on the memorandum of understanding between this court
and Milwaukee County, because the defendants were employed at the
                                        1

           Case 2:18-cv-00594-PP Filed 06/01/20 Page 1 of 7 Document 26
I.    Issues with Service

      About a month after the court adopted Judge Duffin’s recommendation,

an attorney from Milwaukee County Corporation Counsel entered an

appearance, dkt. no. 13, and accepted service on behalf of two of the named

defendants—Gold and Blue—indicating that no one with the last name

“Schmitt” or “Whiteside” ever had been employed at the Milwaukee County Jail.

Dkt. No. 14. The same day, the Clerk of Court transmitted the summons,

complaint and screening order to the United States Marshal Service (“USMS”)

for service on Nurse Franko, who is not a Milwaukee County employee. Dkt.

No. 17.

      Nurse Franko was employed by the health services provider that

contracted with the jail. Between the time the plaintiff was an inmate at the jail

and the time the USMS tried to serve Franko, the health services provider

changed from Armor Correctional Health Services to a company called

Wellpath. So, when the USMS tried to serve Franko the first time, neither

Wellpath nor the jail could identify her without a full name. The USMS then

forwarded the service packet to Armor.

      By January 24, 2020, there was no update from the USMS about service

on Franko. On February 4, 2020, the clerk’s office asked for another update.

The next day, the clerk’s office again transmitted the summons, complaint and

screening order to the USMS, asking that they attempt service at the jail and

with the registered agent for Armor. Dkt. No. 20. On March 16, 2020, the

waiver of service form sent to Franko via the jail was returned unexecuted. Dkt.

No. 21. The USMS then tried serve Franko via Milwaukee County Corporation



Milwaukee County Jail, not a state institution. Despite that error, the
defendants received the complaint.
                                         2

          Case 2:18-cv-00594-PP Filed 06/01/20 Page 2 of 7 Document 26
Counsel. Dkt. No. 22. On April 10, 2020, an attorney from the Corporation

Counsel wrote a letter to the plaintiff (and submitted it to the court) explaining

that Franko was not and never had been a Milwaukee County employee, so

they could not accept service on her behalf. Dkt. No. 23. Counsel explained

that Franko was an employee of Armor. Id. It appears that the USMS most

recently left a copy of the service packet with Armor’s registered agent. Dkt. No.

24. The USMS has confirmed to clerk’s office staff that they have exhausted

their methods to try to serve Nurse Franko without more identifying

information.

      So, as of now, three named defendants have not been served: Nurse

Franko, C.O. Whiteside and C.O. Schmitt. There is also a John and Jane Doe

placeholder for the nurses the plaintiff sued as Nursing Staff. In order to

ensure that the plaintiff has an opportunity to identify all the defendants and

that all the defendants can proceed with the case simultaneously, the court is

ordering that discovery be opened for the limited purpose of properly

identifying Nurse Franko, C.O. Whiteside, C.O. Schmitt and the Doe nurse

defendants.

      The court received notice from the plaintiff that he is set to be released

from custody on June 16, 2020. Dkt. No. 25. Considering the plaintiff’s

upcoming release date and the effects the COVID-19 pandemic is having on

prisons as well as government offices, the court will open limited discovery for

ninety days. That means that the plaintiff will need to identify Franko,

Whiteside, Schmitt and the Doe defendants by August 31, 2020. Between now

and August 31, the plaintiff may ask the defendants up to twenty-five written

questions (called interrogatories in the Federal Rules) and he may ask them to

give him documents that they have in their possession. See Federal Rules of


                                        3

         Case 2:18-cv-00594-PP Filed 06/01/20 Page 3 of 7 Document 26
Civil Procedure 33 and 34; Civil Local Rule 33. However, he should be sure to

limit his requests to the issue of identifying these defendants. He will have the

opportunity to engage in discovery on the substance of his claims once the

issue of the unserved parties is resolved. Once the plaintiff has identified the

defendants, he should file a motion to substitute the parties. At that point, the

court will order service on the properly named defendants.

      The court notes that the plaintiff will need to serve discovery on the

attorney for the defendants, not on the defendants themselves. In this case,

that is Milwaukee County Corporation Counsel for Whiteside and Schmitt (the

correctional officer defendants). Because defendant Franko is not represented

by Corporation Counsel and has not been able to be served, there is no

attorney of record for her on whom the plaintiff can serve discovery requests

with respect to the medical defendants. The court suggests that the plaintiff

start by asking for and reviewing his medical records, which may contain

information about which nurses treated him. Even finding the name of one

nurse will help because then he will be able to serve that defendant, which will

allow him to serve discovery requests on the attorney who will be representing

the medical defendants.

      The court is setting a ninety-day deadline, but it knows this process can

take time. The plaintiff should ask for more time if he needs it. But if the

plaintiff does not either ask for more time or file a motion to substitute by the

end of the day on August 31, 2020, the court will assume that he no longer

wishes to pursue the claims against Schmitt, Whiteside, Franko and the Doe

defendants and will dismiss them from the lawsuit.

II.   Motion to Appoint Counsel




                                         4

         Case 2:18-cv-00594-PP Filed 06/01/20 Page 4 of 7 Document 26
      The plaintiff also filed another motion asking the court to appoint

counsel to represent him. Dkt. No. 19. The court previously has denied a

motion to appoint counsel. Dkt. No. 12.

       As the court explained in its prior order, the court has discretion to

decide whether to recruit a lawyer for someone who cannot afford one in a civil

case. Navejar v. Iyola, 718 F.3d 692, 696 (7th Cir. 2013); 28 U.S.C § 1915(e)(1);

Ray v. Wexford Health Sources, Inc., 706 F.3d 864, 866-67 (7th Cir. 2013).

First, however, the person must make a reasonable effort to hire private

counsel on their own. Pruitt v. Mote, 503 F.3d 647, 653 (7th Cir. 2007). After

the plaintiff makes that reasonable attempt to hire counsel, the court then

must decide “whether the difficulty of the case – factually and legally – exceeds

the particular plaintiff’s capacity as a layperson to coherently present it.”

Navejar, 718 F.3d at 696 (citing Pruitt, 503 F.3d at 655). To decide that, the

court looks not only at the plaintiff’s ability to try his case, but also at his

ability to perform other “tasks that normally attend litigation,” such as

“evidence gathering” and “preparing and responding to motions.” Id.

       As in his prior motion, the plaintiff states in this motion that he

contacted three attorneys, and each was unable or unwilling to take on his

case. Dkt. No. 19 at 1. The court concludes again that the plaintiff has satisfied

the initial requirement of trying to find an attorney on his own.

      With respect to the second factor—whether the difficulty of the case,

factually or legally, exceeds the plaintiff’s ability to present it—the court

believes the plaintiff still is able to represent himself. When it denied his prior

motion, the court noted that another inmate was helping the plaintiff and

informed the plaintiff that he could re-file the motion if he lost that help. The




                                          5

         Case 2:18-cv-00594-PP Filed 06/01/20 Page 5 of 7 Document 26
court also reminded the plaintiff to include the specific reasons he believes he

needs an attorney to help him. Dkt. No. 12 at 7.

       The plaintiff has now lost (or will soon lose) the help of the other inmate,

given the plaintiff’s pending release from custody. Dkt. No. 19 at 1. As for the

reasons he believes he needs an attorney, the plaintiff says that the issues in

his case are complex and he is without legal training or knowledge, which

means he will be at a disadvantage when trying to conduct discovery and

respond to motions. Id. Nearly every plaintiff who represents himself—whether

a prisoner or not—shares these concerns. The plaintiff has not cited anything

more specific about his situation, other than losing the help of another inmate.

The court understands that the plaintiff is concerned about losing that help.

But the plaintiff is also set to be released from custody soon, which means that

he will have access to more resources and be able to pursue his case without

the restrictions of confinement. Most important, the task he faces right now is

identifying the Doe and improperly named defendants. This is a discrete task,

and the court has explained to the plaintiff what he will need to do to

accomplish it. The court will deny the plaintiff’s motion to appoint counsel, but

he may renew the motion again if circumstances change. As the court

explained before, the demand for volunteer attorneys is high and the supply of

attorneys available to volunteer to help pro se plaintiffs is low. If the plaintiff

renews his motion later in the case, he should be very specific about the

challenges he believes he cannot overcome without the help of an attorney.

III.   Conclusion

       The court ORDERS that discovery is open from the date of this order

until the end of the day on August 31, 2020 for the limited purpose of

identifying defendants Franko, Schmitt, Whiteside and the John and Jane Doe


                                          6

         Case 2:18-cv-00594-PP Filed 06/01/20 Page 6 of 7 Document 26
Nurses. Once plaintiff has the names of the defendants, he must file a motion

to substitute the incorrectly named and unknown parties. If he fails to do so or

fails to ask for more time to do so, the court will dismiss those defendants from

the lawsuit.

      The court DENIES without prejudice the plaintiff’s motion to appoint

counsel. Dkt. No. 19.

      Dated in Milwaukee, Wisconsin, this 1st day of June, 2020.

                                     BY THE COURT:


                                     ________________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                        7

        Case 2:18-cv-00594-PP Filed 06/01/20 Page 7 of 7 Document 26
